65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chester J. DELOATCH, Sr., Plaintiff--Appellant,v.Muzie HUGHES, Defendant--Appellee.
No. 95-1843.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Chester J. DeLoatch, Sr., appellant pro se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint for lack of subject matter jurisdiction.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  DeLoatch v. Hughes, No. CA-95-16-2-BO (E.D.N.C. Apr. 4, 1995).  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Further, because this appeal has now been decided, Appellant's motion for a stay of execution is moot and is denied for that reason.


2
AFFIRMED.